DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-35 are under examination on the merits.
Claim Objections
Claims 6-35 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6-35 have not been further treated on the merits.
Claims 1-5 are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4, the term “derived” is unclear. If by said term applicant is referring to “isolated”, he/she is advised to substitute said term with “isolated” or something more precise than “derived”.
Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, The phrase “biologically active” is ambiguous and fail to specify what said activity is. For examination purposes, it is assumed that the fragments claimed retain alpha galactosidase A activity. If applicant disagrees with examiner’s position, he/she is advised to provide his/her opinion in response to this office action and clearly recite what the function of claimed fragments is.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Treco et al. “Treco” (US patent No. 7,833,742, 11/2020 and its corresponding patent publication US2006/0177433, cited in the parent case, see also parent case patent database search results available under public PAIR). Treco (see its SEQ ID NO:2) teaches a mature fragment of recombinant alpha galactosidase having SEQ ID NO:5 with a substitution at position 206 wherein said mature fragment displays at least 99% identity to SEQ ID NO:5. Further, Treco’s SEQ ID NO:2 also has 100% identity to SEQ ID NO:10 of this invention because SEQ ID NO:10 has identical composition to SEQ ID NO:5 except for a substitution at position 206, prior to this invention (see for example, paragraph [0045], anticipating claims 1-2 and 4-5. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Treco (cited above) in view of Guce et al., “Guce” (JBC, 285(6), 3625-3632, 2010, cited in the parent case). As stated above, Treco teaches a mature fragment of recombinant human alpha galactosidase having identical amino acid sequence to SEQ ID NO:5 with a substitution at position 206 and does display a human alpha galactosidase having at least 99% identity to instant SEQ ID NO:5. Treco does not teach about its polypeptide having at least one more mutation at for positions 308, 234 or 353.
Guce teaches the catalytic mechanism of human full-length alpha galactosidase (see abstract) based on crystal structures of empty and substrate (ligand)-bound enzyme. In page 3630 column 2, Guce mentions residues Tyr329, Asp255 and Lys 374 as second ligand binding sites of its full-length human galactosidase. Since full length amino acid sequence of human alpha galactosidase has retained its amino terminal signal region corresponding to 31 additional residues relative to SEQ ID NO:5 of this invention, said Guce ligand binding sites:Tyr, Asp and Lys correspond to residues (329-21=308, 255-21=234 and 374-21=353) 308, 234 and 353 of instant SEQ ID NO:5 respectively.
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the enzyme of Treco and mutate residues 308, 234 and 353 therein as suggested by Guce, one at the time or in combination by substitution, deletion etc.
One of ordinary skill in the art is motivated in substituting those residues 308, 234 and 353 of Treco’s sequence based on teachings of Guce because according to Guce, said residues are involved in binding monosaccharide ligands and depending on the enzyme substrate(s) utilized, enzyme mutations in said residues of Guce could result in higher activities of the SEQ ID NO:5 variants, rendering the invention obvious.
Finally, one of ordinary skill has  a reasonable expectation of success in mutating the enzyme of Treco based on teachings of Guce by site directed mutagenesis or similar techniques, because such methods were fully routine in the prior art, before the effective filing of this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting over claims 1-9  of U.S. Patent No. 10,973,888 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The scope of instant generic claims embraces the scope of claims in said patent ,as said patented claims disclose a species embraced by instant claims.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656